CENTRAL SECURITIES CORPORATION INTERIM REPORT TO STOCKHOLDERS AS OF MARCH 31, 2015 To the Stockholders of Central Securities Corporation : Financial data for the quarter ended March 31, 2015 and other pertinent information prepared by management without audit by independent auditors are submitted herewith. Comparative net assets are as follows: Mar. 31, 2015 Dec. 31, 2014 Mar. 31, 2014 Net assets $ $ $ Net assets per share of Common Stock $ $ $ Shares of Common Stock outstanding Comparative operating results are as follows: Three months ended March 31, 2015 2014 Net investment income $ $ Per share of Common Stock * * Net realized gain on sale of investments Decrease in net unrealized appreciation of investments ) ) Increase (decrease) in net assets resulting from operations ) * Per-share data are based on the average number of Common shares outstanding during the three-month period. We are pleased to report that at the Corporation’s annual meeting on March 18, 2015, the stockholders elected seven directors and ratified the selection of KPMG LLP as auditors of the Corporation for the year 2015. A stockholder proposal requesting that the Board of Directors consider liquidation of the Corporation was not approved. At the Board of Directors meeting on the same day, L. Price Blackford was elected Lead Independent Director of the Board. In the quarter ended March 31, 2015, the Corporation repurchased 203,123 shares of its Common Stock at an average price of $21.70 per share.
